



Exhibit 10.3
LULULEMON ATHLETICA INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS


The Participant has been granted an award of Restricted Stock Units (the
"Award") pursuant to the lululemon athletica inc. 2014 Equity Incentive Plan
(the "Plan") and the Restricted Stock Units Agreement attached hereto (the
"Agreement"), as follows:
Participant:
______________________________
Employee ID:
________________________
Grant Date:
______________________________
Grant No.:
________________________
Target Number of Units:
________________, subject to adjustment as provided by the Agreement.
Settlement Date:
Except as otherwise provided in the Agreement or a separate written employment
or other agreement between a Participating Company and the Participant, as soon
as practicable on or after each Unit Vesting Date (or such other date on which
the Award vests pursuant to Sections 4 or 7 of the Agreement), but in any event
no later than seventy four (74) days following such date.
Vested Units:
Except as provided in the Restricted Stock Units Agreement or a separate written
employment or other agreement between a Participating Company and the
Participant and provided that the Participant's Service has not terminated prior
to the applicable Unit Vesting Date set forth below, the percentage of the Total
Number of Units which become Vested Units on each Unit Vesting Date Shall be as
follows:
 
Unit Vesting Date
Percentage of Total Number of Units Vesting:
 
[Insert vesting dates]
[Insert vesting percentages]
Recovery Policy:
The Award is subject to the terms and conditions of the Company's Policy for
Recovery of Incentive-Based Compensation, as amended from time to time (the
"Clawback Policy").

By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan, the Agreement, and
the Clawback Policy, all of which are made a part of this document.  The
Participant acknowledges receipt of a copy of the Plan, the Agreement, the
prospectus for the Plan, and the Clawback Policy represents that the Participant
has read and is familiar with the provisions of the Plan and the Agreement, and
hereby accepts the Award subject to all of their terms and conditions.


By:
__________________
 
__________________
 
 
LULULEMON ATHLETICA INC.
 
 
Address:
1818 Cornwall Avenue
 
Vancouver, British Columbia
 
Canada, V6J 1C7
 
 
Attachments:
Restricted Stock Units Agreement
 
Policy for Recovery of Incentive-Based Compensation














--------------------------------------------------------------------------------





LULULEMON ATHLETICA INC.
RESTRICTED STOCK UNITS AGREEMENT


lululemon athletica inc. has granted to the Participant named in the Notice of
Grant of Restricted Stock Units (the "Grant Notice") to which this Restricted
Stock Units Agreement (the "Agreement") is attached an Award consisting of
Restricted Stock Units subject to the terms and conditions set forth in the
Grant Notice and this Agreement. The Award has been granted pursuant to the
lululemon athletica inc. 2014 Equity Incentive Plan (the "Plan"), as amended to
the Grant Date, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Plan, and a prospectus for the Plan (the "Plan Prospectus")
in the form most recently prepared in connection with the registration with the
Securities and Exchange Commission of the shares issuable pursuant to the Plan,
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan, and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.
1.
DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)"Dividend Equivalent Units" mean additional Restricted Stock Units credited
pursuant to the Dividend Equivalent Right described in Section 3.3.
(b)"Units" means the Restricted Stock Units originally granted pursuant to the
Award and the Dividend Equivalent Units credited pursuant to the Award, as both
shall be adjusted from time to time pursuant to Section 8.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
"or" is not intended to be exclusive, unless the context clearly requires
otherwise.
2.
ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any executive officer of the Company shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided such executive officer has apparent authority with respect to such
matter, right, obligation, or election. The Company intends that the Award
comply with, or be exempt from, Section 409A (including any amendments or
replacements of such section), and the provisions of this Agreement shall be
construed and administered in a manner consistent with this intent.
3.
THE AWARD.

3.1    Grant of Units. On the Grant Date, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of Units set forth in the
Grant Notice, subject to adjustment as provided in Section 3.3 and 8. Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or Stock issued upon settlement of the Units, the
consideration for which shall be past Services actually rendered and/or future
Services to be rendered to a Participating Company. Notwithstanding the
foregoing, if required by applicable law, the Participant shall furnish
consideration in the form of cash or past Services having a value not less than
the par value of the Stock issued upon settlement of the Units.





--------------------------------------------------------------------------------





3.3    Dividend Equivalent Units. This Agreement also constitutes the award of a
Dividend Equivalent Right to the Participant. On the date that the Company pays
a cash dividend to holders of Stock generally, the Participant shall be credited
with a number of additional whole Dividend Equivalent Units determined by
dividing (a) the product of (i) the dollar amount of the cash dividend paid per
share of Stock such date and (ii) the sum of the Total Number of Units and the
number of Dividend Equivalent Units previously credited to the Participant
pursuant to the Award and which have not been settled or forfeited as of such
date, by (b) the Fair Market Value per share of Stock on such date. Any
resulting fractional Dividend Equivalent Units shall be rounded down to the
nearest whole number. Such additional Dividend Equivalent Units shall be subject
to the same terms and conditions and shall be settled or forfeited in the same
manner and at the same time as the Units originally subject to the Award with
respect to which they have been credited.
4.
VESTING OF UNITS.

4.1    In General. Except as provided by this Section 4 and Section 7, the Units
shall vest and become Vested Units as provided in the Grant Notice.
4.2    Effect of Leave of Absence. In the event that the Participant takes an
approved leave or leaves of absence during the period beginning on the Grant
Date and ending on the applicable Unit Vesting Date, the Units shall continue to
vest during such leave or leaves of absence. If the Participant fails to return
to Service at the end of the approved leave period, then, except to the extent
required by applicable law, the Participant's Service shall be treated as having
terminated on the last day of such approved leave.
4.3    Termination for Any Reason Other Than Death or Disability. In the event
of the termination of the Participant's Service for any reason other than death
or Disability (whether voluntary or involuntary and with or without Cause) prior
to a Unit Vesting Date, the Participant shall forfeit and the Company shall
automatically reacquire all of the unvested Units subject to the Award. The
Participant shall not be entitled to any payment for such forfeited Units.
Termination of Service shall be deemed to be the date on which any notice of
termination of employment provided to such Participant is stated to be
effective, and not during or as of the end of any period following such date
during which the Participant is in receipt of, or entitled to receive,
statutory, contractual or common law notice of termination or any compensation
in lieu of such notice.
4.4    Termination by Reason of Death. In the event of the death prior to any
Unit Vesting Date, then on the date of such death unvested Units shall become
Vested Units.
4.5    Termination by Reason of Disability. In the event of the termination of
the Participant's Service by reason of Disability prior to any Unit Vesting
Date, then on the date of such termination all unvested Units shall become
Vested Units.
4.6    Forfeiture For Violations of Non-Compete and/or Non-Solicitation
Agreements. Notwithstanding anything above to the contrary, if, during the
Participant's Service, or following the Participant's termination of Service,
the Participant violates any provision contained in a written service or other
agreement applicable to the Participant (or any other written policy of the
Participating Company Group of general application) relating to the prohibition
of the Participant from engaging in activities which would violate any legally
enforceable non-compete or non-solicitation clause or rule prior to any Unit
Vesting Date, then all of the Units shall be treated as unvested and forfeited
as of the date on which such violation occurs. In addition, effective upon any
violation described above, any Units which have become Vested Units during the
Participant's Service, or following the Participant's termination of Service
shall be forfeited by the Participant and any shares of Stock retained by such
Participant shall be returned to the Company or, if the Participant no longer
retains such shares because the Participant has disposed of the shares, then the
Participant shall remit the Fair Market Value of the shares on the date the
Participant disposed of them.
5.
SETTLEMENT OF THE AWARD.

5.1    Issuance of Stock. Subject to the provisions of Section 5.3 below, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit one (1) share of Stock. Shares of Stock issued in settlement of
Units shall be subject to any restrictions as may be required pursuant to
Section 5.3, Section 6, or the Trading Compliance Policy.





--------------------------------------------------------------------------------





5.2    Beneficial Ownership of Shares of Stock; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares of
Stock acquired by the Participant pursuant to the settlement of the Award.
Except as otherwise provided by this Section 5.2, a certificate for the shares
of Stock as to which the Award is settled shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant. In
addition, shares of Stock settled as a result of this Agreement may be held in
book entry form.
5.3    Restrictions on Grant of the Award and Issuance of Shares of Stock. The
grant of the Award and issuance of shares of Stock upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state law or foreign law with respect to such securities. No share of Stock may
be issued hereunder if the issuance of such shares would constitute a violation
of any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company's legal counsel to be necessary to the lawful issuance of any shares of
Stock subject to the Award shall relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority shall
not have been obtained. As a condition to the settlement of the Award, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
5.4    Fractional Shares. The Company shall not be required to issue fractional
shares of Stock upon the settlement of the Award. Any fractional share resulting
from the determination of the number of Vested Units shall be rounded down to
the nearest whole number.
6.
TAX MATTERS.

6.1    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the Canadian federal, United States federal, provincial,
state, local and foreign tax (including any social insurance or social security
contributions including Canada Pension Plan) withholding obligations of the
Participating Company Group, if any, which arise in connection with the Award or
the issuance of shares of Stock in settlement thereof (the aggregate of all such
sums, as determined by the Company, referred to herein as the "Withholding
Amount"). The Company shall have no obligation to process the settlement of the
Award or to deliver shares of Stock until the tax withholding obligations as
described in this Section have been satisfied by the Participant.
Notwithstanding anything in this Agreement to the contrary, the Participant may
satisfy such tax withholding obligations by paying to the Company, in cash, by
check or in cash equivalent, an amount equal to the Withholding Amount, in which
case the Participant shall be entitled to receive the number of shares of Stock
issuable pursuant to Section 5.1.
6.2    Withholding in Shares. Subject to applicable law in the event the
Participant has not satisfied the tax withholding obligations described in
Section 6.1 in accordance with Section 6.1, the tax withholding obligations
shall be satisfied in the following manner:
(a)the Participant shall dispose of such portion of the Vested Units that
represents rights to receive shares of Stock having a Fair Market Value equal to
the Withholding Amount to the Company on the Settlement Date in consideration
for cash in an amount equal to the Withholding Amount, and the full amount of
such cash shall be withheld by the Company and remitted to the relevant taxing
authority to satisfy the tax withholding obligations; and
(b)the portion of the Vested Units not disposed of in accordance with Section
6.2(a) shall be settled in accordance with Section 5.1.
7.
CHANGE IN CONTROL.

7.1    Acceleration of Vesting Upon a Change in Control. In the event of the
consummation of a Change in Control prior to any Unit Vesting Date, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the "Acquiror"), may assume or continue the Company's rights and
obligations with respect to





--------------------------------------------------------------------------------





outstanding Awards or substitute for outstanding Awards substantially equivalent
rights with respect to the Acquiror's stock. For purposes of this Section 7.1,
an Award shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, for each Unit subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a share of
Stock of the Company on the effective date of the Change in Control was entitled
for each Unit subject to an Award. In the event that the Acquiror elects not to
assume, continue or substitute for the outstanding Awards in connection with a
Change in Control, the vesting of 100% of the then unvested Units shall be
accelerated in full and such Units shall be deemed Vested Units effective as of
the date of the Change in Control, provided that the Participant's Service has
not terminated prior to the Change in Control. In settlement of the Award, the
Company shall issue to the Participant one (1) share of Stock for each Vested
Unit determined in accordance with this Section 7.1. The vesting of Units and
settlement of the Award that was permissible solely by reason of this Section
7.1 shall be conditioned upon the consummation of the Change in Control.
Notwithstanding the foregoing, the Committee may, in its discretion, determine
that upon a Change in Control, each Award outstanding immediately prior to the
Change in Control shall be canceled in exchange for payment with respect to 100%
of the Units which are subject to accelerated vesting in (a) cash, (b) stock of
the Company or the Acquiror, or (c) other property which, in any such case,
shall be in an amount having a Fair Market Value equal to the Fair Market Value
of the consideration to be paid per share of stock in the Change in Control for
each such Unit (subject to any required tax withholding). Such payment shall be
made as soon as practicable following the Change in Control.
7.2    Termination After Change in Control. Notwithstanding anything in this
Agreement to the contrary, if the Award is assumed or continued following a
Change in Control, and if the Participant's Service ceases as a result of a
Termination After Change in Control (as defined below), the surviving Units
shall become Vested Units and the Award shall be settled promptly following such
event.
(a)"Termination After Change in Control" shall mean either of the following
events occurring within two (2) years after a Change in Control:
(i)Termination of the Participant's Service with the Participating Company Group
or such successor without Cause; or
(ii)The Participant's resignation for Good Reason (as defined below) within
ninety (90) days of the Participant first becoming aware of the event
constituting Good Reason provided the Participant has provided the Company (or
its successor) notice of such condition and the opportunity to cure the event.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant's Service which
(A) is for Cause; (B) is a result of the Participant's voluntary termination of
such relationship other than for Good Reason; or (C) occurs prior to the
effectiveness of a Change in Control.
(b)"Good Reason" shall mean any one or more of the following:
(i)Without the Participant's written consent, a material adverse change in the
Participant's duties and responsibilities as compared to the Participant's
duties and responsibilities immediately prior to the Change in Control;
(ii)Without the Participant's written consent, the relocation of the
Participant's principal place of Service to a location that is more than fifty
(50) miles from the Participant's principal place of Service immediately prior
to the date of the Change in Control, or the imposition of travel requirements
substantially more demanding of the Participant than such travel requirements
existing immediately prior to the date of the Change in Control; or
(iii)Any failure by the Participating Company Group (or its successor) to pay,
or any material reduction by the applicable Participating Company Group of, (A)
the Participant's base salary in effect immediately prior to the date of the
Change in Control (unless reductions comparable in amount and duration are
concurrently made for all other similarly situated persons with
responsibilities, organizational level and title comparable to the
Participant's), or (B) the Participant's target bonus opportunity, if any, in
effect immediately prior to the date of the Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by the Participant).





--------------------------------------------------------------------------------





7.3    Federal Excise Tax Under Section 4999 of the Code.
(a)Excess Parachute Payment. In the event that any acceleration of vesting the
Units and any other payment or benefit received or to be received by the
Participant would subject the Participant to any excise tax pursuant to Section
4999 of the Code due to the characterization of such acceleration of vesting,
payment or benefit as an "excess parachute payment" under Section 280G of the
Code, the Participant may elect, in his or her sole discretion, to reduce the
amount of any acceleration of vesting called for by this Agreement in order to
avoid such characterization.
(b)Determination by Independent Accountants. To aid the Participant in making
any election called for under Section 7.3(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
"excess parachute payment" to the Participant as described in Section 7.3(a) (an
"Event"), the Company shall request a determination in writing by independent
public accountants selected by the Company (the "Accountants"). Unless the
Company and the Participant otherwise agree in writing, the Accountants shall
determine and report to the Company and the Participant within twenty (20) days
of the date of the Event the amount of such acceleration of vesting, payments
and benefits which would produce the greatest after-tax benefit to the
Participant. For the purposes of such determination, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determination. The Company shall bear
all fees and expenses the Accountants may reasonably charge in connection with
their services contemplated by this Section 7.3(b).
8.
ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares, appropriate and proportionate
adjustments shall be made in the number of Units subject to the Award and/or the
number and kind of shares to be issued in settlement of the Award, in order to
prevent dilution or enlargement of the Participant's rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as "effected without receipt of consideration by
the Company." Any and all new, substituted or additional securities or other
property to which the Participant is entitled by reason of the grant of Units
acquired pursuant to this Award will be immediately subject to the provisions of
this Award on the same basis as all Units originally acquired hereunder. Any
fractional Unit or share resulting from an adjustment pursuant to this Section
shall be rounded down to the nearest whole number. Such adjustments shall be
determined by the Committee, and its determination shall be final, binding and
conclusive.
9.
RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 8. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, or as otherwise provided by applicable law, the Participant's
employment is "at will" and is for no specified term. Nothing in this Agreement
shall confer upon the Participant any right to continue in Service or interfere
in any way with any right of any Participating Company to terminate the
Participant's Service at any time.
10.
LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement. The Participant shall,





--------------------------------------------------------------------------------





at the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.
11.
COMPLIANCE WITH SECTION 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for non
compliance. In connection with effecting such compliance with Section 409A, the
following shall apply:
11.1    Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant's termination
of Service which constitutes a "deferral of compensation" within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
"Section 409A Regulations") shall be paid unless and until the Participant has
incurred a "separation from service" within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a "specified
employee" within the meaning of the Section 409A Regulations as of the date of
the Participant's separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant's separation from
service shall be paid to the Participant before the date (the "Delayed Payment
Date") which is first day of the seventh month after the date of the
Participant's separation from service or, if earlier, the date of the
Participant's death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
11.2    Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
which constitute a "deferral of compensation" within the meaning of the Section
409A Regulations in any manner which would not be in compliance with the Section
409A Regulations.
11.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
11.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
12.
MISCELLANEOUS PROVISIONS.

12.1    Termination or Amendment. The Committee may terminate or amend the Plan
at any time. No amendment or addition to this Agreement shall be effective
unless in writing and, to the extent such amendment is necessary to comply with
applicable law or government regulation (including, but not limited to Section
409A), may be made without the consent of the Participant.
12.2    Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant's beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to





--------------------------------------------------------------------------------





the Award shall be exercisable during the Participant's lifetime only by the
Participant or the Participant's guardian or legal representative.
12.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
12.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant's
heirs, executors, administrators, successors and assigns.
12.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party's
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company's
stockholders, may be delivered to the Participant electronically. In addition,
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
12.5(a).
12.6    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice, this Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.
12.7    Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.





--------------------------------------------------------------------------------





12.8    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.













--------------------------------------------------------------------------------





LULULEMON ATHLETICA INC.
POLICY FOR RECOVERY OF INCENTIVE-BASED COMPENSATION


In the event lululemon athletica inc. (the "Company") determines it must prepare
an accounting restatement due to the material noncompliance of the Company with
any financial reporting requirement under the U. S. federal securities laws, the
Company will seek to recover, at the direction of the Compensation Committee
(the "Committee") of the Board of Directors after it has reviewed the facts and
circumstances that led to the requirement for the restatement and the costs and
benefits of seeking recovery, the amount of erroneously awarded incentive-based
compensation received by a covered officer during the three-year period
immediately preceding the date on which the Company is required to prepare the
restatement. The Committee will determine in its discretion the amount, if any,
the Company will seek to recover from such covered officer. The Company may
offset the recovery amount against current or future incentive-based and
non-incentive-based compensation and through cancellation of unvested or vested
equity awards. In addition, the Committee may, to the extent permitted by law,
take other remedial and recovery action, as determined by the Committee. The
recovery of erroneously awarded incentive-based compensation under this policy
is in addition to any other right or remedy available to the Company.


For purposes of this policy (i) the term "covered officer" means executive
officers of the Company as defined under the Securities Exchange Act of 1934, as
amended, and such other senior executives as may be determined by the Committee
and (ii) the term "erroneously awarded incentive-based compensation" means the
amount of incentive-based compensation received that exceeds the amount of
incentive-based compensation that otherwise would have been received had it been
determined based on the accounting restatement. This policy extends to
individuals who were covered officers on or after adoption of the policy but
ceased being a covered officer before a restatement triggering recovery under
this policy occurs.


The Committee shall have full and final authority to make all determinations
under this policy. The Company shall take such action as it deems necessary or
appropriate to implement this Policy, including requiring all covered officers
to acknowledge the rights and powers of the Company and the Committee hereunder.


This policy shall be effective as of the date adopted by the Board of Directors
as set forth below and shall apply to incentive-based compensation that is
approved, awarded or granted on or after that date.
                                                            
                                    
Adopted September 2, 2015
Board of Directors
lululemon athletica inc.






